EXHIBIT 10.4


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment
under Rule 24b-2 of the General Rules and Regulations under the Securities
Exchange Act.
Omitted information marked “******” in this Exhibit has been filed with the
Securities and
Exchange Commission together with such request for confidential treatment.






EIGHTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT


Between


PACIFICORP


and


WESTMORELAND KEMMERER INC.




THIS EIGHTEENTH AMENDMENT amends the Coal Supply Agreement dated July 1, 1992,
as amended and restated in the FIFTEENTH AMENDMENT TO COAL SUPPLY AGREEMENT,
effective July 1, 2010 as further amended (“CSA”) between WESTMORELAND KEMMERER,
INC., a Delaware corporation with offices in Englewood, Colorado, successor in
interest to Chevron Mining Inc. (“Seller”), and PACIFICORP, an Oregon
corporation with offices in Salt Lake City, Utah (“Buyer”).


RECITALS


A.
The Parties desire to amend Section 8.06 of the CSA at the same time they desire
to amend the COAL SUPPLY AGREEMENT between PACIFICORP and WESTMORELAND KEMMERER,
INC., as successor in interest to Chevron Mining Inc., with deliveries
commencing January 1, 2017 (the 2017 CSA), as set forth in the First Amendment
to 2017 CSA.



B.
Seller and Buyer intend for the Eighteenth Amendment to CSA, and the First
Amendment to 2017 CSA, to become effective simultaneously.



In consideration of the mutual benefits, the Parties amend the CSA as follows:


1.
Section 8.06 as presently written shall be deleted and replaced with the
following:



“8.06 Calculation of Excuse Tons


(a)
For Excuse events declared by Seller under Section 8.01, the determination of
tons affected by an Excuse event for the purpose of Section 5.02 shall be
calculated by taking the total deliveries over the previous thirty-six (36)
months unaffected by Excuse events





--------------------------------------------------------------------------------

EXHIBIT 10.4


divided by the number of delivery days in the previous thirty-six (36) months
unaffected by Excuse events to arrive at a daily average rate of deliveries. The
daily average rate shall then be multiplied by the number of delivery days
covered in the Excuse event to arrive at the excused tons. The excused tons
shall reduce on a pro-rata basis the quantities contained in the two pricing
tiers specified in Section 5.02 based upon and subject to the Annual Maximum.


(b)
For Excuse events declared by Buyer under Section 8.01, the determination of
tons affected by an Excuse event for the purpose of Section 5.02 shall be
calculated by taking the total deliveries over the previous thirty-six (36)
months unaffected by Excuse events divided by the number of delivery days in the
previous thirty-six (36) months unaffected by Excuse events to arrive at a daily
average rate of deliveries. The daily average rate of deliveries is further
adjusted by a percentage calculated as follows: (i) the tons burned in the
unit(s) affected by the Excuse event over the prior 36 months unaffected by
Excuse events (ii) divided by the total tons burned at the Plant over the prior
36 months unaffected by Excuse events. This results in the Affected Unit(s)
Daily Average. The Affected Unit(s) Daily Average shall then be multiplied by
the number of days covered in the Excuse event to arrive at the excused tons.
The excused tons shall reduce on a pro-rata basis the quantities contained in
the two pricing tiers specified in Section 5.02 based upon and subject to the
Annual Maximum. Exhibit I sets forth examples of how the Parties intend for the
foregoing calculations to be applied, including the actual calculation by the
Parties resulting from the Buyer’s notice, dated October 9, 2014, of an Excuse
event beginning September 28, 2014.”



2.
The Parties hereby add the attached Exhibit I to the CSA.



3.
The CSA, as amended by this Eighteenth Amendment, is in full force and effect.



The Parties have caused this Eighteenth Amendment to be executed and to become
effective on October 20, 2015, which is the same date that the First Amendment
to 2017 CSA becomes effective.




Westmoreland Kemmerer LLC
 
Pacificorp
By: /s/ Samuel Hagreen
 
By: /s/ Dana Ralston
Its: General Counsel
 
Title: VP COAL GEN & MINING
Date Signed: October 20, 2015
 
Date Signed: October 29, 2016













--------------------------------------------------------------------------------

EXHIBIT 10.4




Exhibit I - Excuse Tons Calculation Examples (Page 1)
Eighteenth Amendment to Coal Supply Agreement
between
Pacificorp
and
Westmoreland Kemmerer, LLC
(f/k/a Westmoreland Kemmerer, Inc.)


******
Exhibit I Fully Redacted


